Citation Nr: 1236267	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-06 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for loss of teeth, to include as due to herbicide exposure and asbestos exposure.

4.  Entitlement to service connection for spondylolisthesis, to include as due to asbestos exposure.

5.  Entitlement to service connection for cardiac hypertension, to include as due to asbestos exposure.

6.  Entitlement to service connection for a stomach/intestinal disability, to include as due to asbestos exposure.

7.  Entitlement to service connection for brain damage, to include as due to asbestos exposure.

8.  Entitlement to service connection for chronic heart condition with open heart surgery and stent placements, to include as due to asbestos exposure.

9.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO), which denied the Veteran's claims.

In his January 2009 substantive appeal (VA Form 9), the Veteran requested a personal hearing before a Veterans Law Judge, sitting at the RO.  In July 2012, a hearing was scheduled, but the Veteran failed to report.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R.              §§ 20.702(d), (e); 20.704(d), (e) (2011).

The issues of entitlement to service connection for a bilateral hearing loss disability, loss of teeth, cardiac hypertension, stomach/intestinal disability, brain damage, heart condition, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed June 1995 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability. 

2.  The evidence received since the June 1995 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  The June 1995 rating decision denying service connection for a bilateral hearing loss disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Since the June 1995 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a bilateral hearing loss disability.  Implicit in his claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the Veteran's claim of service connection for a bilateral hearing loss disability, the VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceed to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a veteran's claim for benefits under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Therefore, the VCAA duty to notify currently applies to the issue on appeal; the standard of review and duty to assist do not apply to the claim unless it is reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim. The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).
In the case at hand, the record reflects that the originating agency provided the Veteran with VCAA notice by a letter, to include notice of the effective-date element of the claim, by a letter mailed in June 2006, prior to the initial adjudication of his claim.    

The Board recognizes that although the Veteran received adequate notice of the requirements of 38 C.F.R. § 3.156(a), he was not clearly advised of why his service connection claim was previously denied, pursuant to Kent v. Nicholson, 20 Vet,. App. 1 (2006).  However, as the Veteran's claim is being reopened herein, there is no prejudicial error.  

VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  Once a claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits under a law administered by VA, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA have been complied with to the extent required under the circumstances presented in this case.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  He failed to report to his hearing before a Veterans Law Judge.
  
Accordingly, the Board will proceed to a decision as to the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral hearing loss disability.


Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to establish service connection for the claimed disorder, there must be 
(1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2011).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000. or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2011).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In general, VA rating decisions that are not timely appealed are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

Claim to reopen

In a June 1995 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability because "[t]he evidence shows that bilateral hearing loss existed prior to service.  There must be objective evidence of worsening of a pre-existing condition in order to establish service connection by aggravation.  There is no evidence that the condition permanently worsened as a result of service."  The Veteran was informed of the June 1995 rating decision and of his appeal rights by a letter from the RO dated in June 1995.  The Veteran did not appeal the June 1995 rating decision, and this decision became final.     

When the Veteran's claim was denied by the RO in June 1995, the evidence included his service treatment records, VA treatment records dated from May 1988 to September 1994, private treatment records dated June and July 1989, a VA examination report dated May 1989, and testimony before a decision review officer (DRO) dated January 1990.  

Pure tone thresholds, in decibels, were as follows for the June 1971 entrance audiological examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
35
30
10
LEFT
25
10
5
30
15

Pure tone thresholds, in decibels, were as follows for an audiological evaluation dated August 1971:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
35
30
10
LEFT
25
10
5
30
15

A whispered voice hearing evaluation conducted in conjunction with the Veteran's separation examination dated November 1972 was 15/15 in each ear.  

A VA treatment record dated October 1988 documented the Veteran's complaints of an ear ache.  The May 1989 VA examination report indicated no evidence of hearing loss.  

In May 2006, the RO received the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.  The Board observes that the RO declined to reopen the Veteran's claim in the November 2006 rating decision.  Notwithstanding the RO's actions, it is incumbent on the Board to adjudicate the new and material issue before considering the claim on its merits. The question of whether new and material evidence has been received is one that must be addressed by the Board.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  Therefore, in order to reopen the claim, the evidence must show that the Veteran's has a current bilateral hearing loss disability that was either incurred in or aggravated by military service.

The Veteran has submitted statements indicating that his bilateral hearing loss disability was either caused by or aggravated by his military service due to noise exposure from being in the engine room while serving aboard the USS Tulare.  See, e.g., a statement from the Veteran dated August 2006.  The Veteran's report of the inservice noise exposure had not been submitted before.  Thus, it is new.

The Veteran's report of inservice noise exposure indicates evidence of inservice injury.  The Veteran's previous claim was denied because there was no evidence of aggravation of the pre-existing bilateral hearing loss disability.  The new evidence thus relates to an unestablished fact necessary to substantiate the claim.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for a bilateral hearing loss disability is reopened.  

As was indicated in the above VCAA discussion, VA's statutory duty to assist the Veteran in the development of his claim attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before a decision on the merits of the reopened claim may be rendered.  

In addition, the standard of review changes at this point.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and, therefore, the probative value of proferred evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefit sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim].  

The Board finds that additional evidentiary development is required.  This will be discussed in the remand section which follows.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral hearing loss disability is reopened; to this extent only, the appeal is granted.


REMAND

Service connection for a bilateral hearing loss disability

The Veteran maintains that he developed hearing loss due to noise exposure in service from working as a mechanic aboard the USS Tulare.  His personnel records reflect that his military occupational specialty was a marine mechanic and that he served on the USS Tulare.  

Historically, as noted above, pure tone thresholds, in decibels, were as follows for the Veteran's June 1971 entrance audiological examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
35
30
10
LEFT
25
10
5
30
15

Identical audiological findings were recorded in an August 1971 examination report.  A whispered voice hearing evaluation conducted in conjunction with the Veteran's separation examination dated November 1972 was 15/15 in each ear. The Board notes that the remainder of the Veteran's service treatment records is negative for any complaints of or treatment for a bilateral hearing loss disability.

Pursuant to the provisions of 38 U.S.C.A. § 1154(a), the Board finds that the circumstances of the Veteran's service, including his military duties as a marine mechanic, would be consistent with exposure to loud noise in service.  There is no opinion of record that addresses whether the Veteran currently has a hearing loss disability that is etiologically related to his in-service noise exposure.  Accordingly, a remand for such opinion is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service connection for loss of teeth, spondylolisthesis, cardiac hypertension, stomach/intestinal disability, brain damage, and heart condition

The Veteran maintains that his loss of teeth, spondylolisthesis, cardiac hypertension, stomach/intestinal disability, brain damage, and heart condition are due to exposure to asbestos as well as other chemicals and pollutants in service from working as a mechanic aboard the USS Tulare.  See, e.g., a statement from the Veteran dated August 2006.  As discussed above, his personnel records reflect that his military occupational specialty was a marine mechanic and that he served on the USS Tulare.  Given the nature of the Veteran's duties aboard the USS Tulare, the Board also recognizes that it is conceivable that the Veteran worked in close proximity to asbestos while serving aboard a naval vessel.

The Board also notes that the Veteran complained of severe tooth or gum trouble on a report of medical history dated August 1971.  However, the remainder of the Veteran's service treatment records is absent complaints of or treatment for loss of teeth, spondylolisthesis, cardiac hypertension, stomach/intestinal disability, brain damage, or a heart condition.  The earliest complaint of or treatment for any of these disabilities is in March 1988.  See a VA treatment record dated March 1988.

Pertinently, there is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's loss of teeth, spondylolisthesis, cardiac hypertension, stomach/intestinal disability, brain damage, or heart condition and his period of military service, to include exposure to asbestos.  In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether these disabilities are etiologically related to the Veteran's active military service.  See Charles and McLendon, both supra; see also 38 C.F.R. § 3.159(c)(4), supra. 

Service connection for an acquired psychiatric disorder

The Veteran maintains that his acquired psychiatric disorder is related to his period of military service.  His service treatment records indicate that he complained of depression or excessive worry on his August 1971 report of medical history.  Further, he sought mental health treatment in August 1972.  At that time, he complained of multiple problems with interpersonal relations, several of which resulted in disciplinary action.  He felt anxious, stressed, and had paranoid ideations.  After examination of the Veteran, the examining psychiatrist diagnosed the Veteran with passive-dependent personality, passive-aggressive type, with much introjected underlying anger and aggression and danger of breaking through the defensive barriers.  

Pertinently, there is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's acquired psychiatric disorder and his period of military service.  In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran's acquired psychiatric disorder is etiologically related to his active military service.  See Charles and McLendon, both supra; see also 38 C.F.R. § 3.159(c)(4), supra. 

Accordingly, the case is REMANDED for the following action:
 
1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his bilateral hearing loss disability, loss of teeth, spondylolisthesis, cardiac hypertension, stomach/intestinal disability, brain damage, hearth condition, and acquired psychiatric disorder claims.  After obtaining proper authorization, the RO should obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  The Veteran should be afforded a VA audiological examination to determine the nature and etiology of his bilateral hearing loss disability.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify whether the Veteran currently suffers from a bilateral hearing loss disability.

b)  If a bilateral hearing loss disability is diagnosed, provide an opinion as to whether there is clear and unmistakable evidence that the Veteran had a bilateral hearing loss disability prior to his period of military service;

c)  If the VA examiner determines that the Veteran's current bilateral hearing loss disability pre-existed his period of military service, provide an opinion as to whether there is clear and unmistakable evidence that it was NOT aggravated to a permanent degree in his period of service beyond that which would be due to the natural progression of the disability.  The examiner should specifically discuss the Veteran's in-service noise exposure from working as a mechanic aboard the USS Tulare.  

d)  If the VA examiner determines that the Veteran's bilateral hearing loss disability did not pre-exist his period of military service, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current bilateral hearing loss disability is etiologically related to his period of military service, to include noise exposure from working as a mechanic aboard the USS Tulare.  
 
The examiner should indicate in his/her report that the claims folder was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

3.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his loss of teeth, spondylolisthesis, cardiac hypertension, brain damage, and heart condition.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify any current disability manifested by      loss of teeth.

b)  If a disability manifested by loss of teeth is identified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include his complaint of severe tooth or gum trouble in August 1971 as well as exposure to asbestos.

c)  Identify whether the Veteran currently suffers from spondylolisthesis.

d)  If a diagnosis of spondylolisthesis is rendered, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include exposure to asbestos.

e)  Identify whether the Veteran currently suffers from cardiac hypertension.

f)  If a diagnosis of cardiac hypertension is rendered, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include exposure to asbestos.

g)  Identify whether the Veteran currently suffers from a stomach/intestinal disability.

h)  If a disability manifested by a stomach/intestinal disability is rendered, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include exposure to asbestos.

i)  Identify whether the Veteran currently suffers from a disability manifested by brain damage.

j)  If a disability manifested by brain damage is diagnosed, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include exposure to asbestos.

k)  Identify whether the Veteran currently suffers from a heart condition.

l)  If a diagnosis of a heart condition is rendered, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include exposure to asbestos.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder(s).  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify any current acquired psychiatric disorder.

b)  For each acquired psychiatric disorder identified,  provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include his complaints of depression in August 1971 as well as his mental health treatment in August 1972.
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  
	
In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


